—Judgment unanimously affirmed without costs. Memorandum: Supreme Court properly granted plaintiffs motion for summary judgment in lieu of complaint based upon the default judgment that was entered against defendant in Canada (see, CPLR 5303). We reject defendant’s contention that “the [money] judgment was rendered under a system which does not provide impartial tribunals or procedures compatible with the requirements of due process of law” (CPLR 5304 [a] [1]; see, Canadian Imperial Bank of Commerce v Saxony Carpet Co., 899 F Supp 1248, 1252, affd 104 F3d 352; Clarkson Co. v Shaheen, 544 F2d 624, 629-630). Defendant voluntarily appeared in the proceedings in Canada (see, CPLR 5305 [a] [2]), and thus the court had personal jurisdiction over her (see, CPLR 5304 [a] [2]). Defendant’s averments of fraud (see, CPLR 5304 [b] [3]) are “nothing more than an attempt to reopen the merits of the [Canadian] action” (Thorpe v McCaffrey, 157 AD2d 879, 882). Defendant was notified of the trial date and admits that she “decided to default”. “Having defaulted * * * defendant may not now challenge the merits of plaintiff[‘s] claims collaterally” (Porisini v Petricca, 90 AD2d 949). (Appeal from Judgment of Supreme Court, Onondaga County, Major, J. — Summary Judgment.) Present — Pine, J. P., Lawton, Wisner, Hurlbutt and Balio, JJ.